Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt (US 6,310,281) in view of Aslami (US 2009/0325340), Nam (US 2006/0185714) and Sakamoto (US 2005/0221023). 
Regarding claim 24, Wendt teaches a process for making enhanced film technologies, comprising, in combination: 
creating thin films effective to absorb 100 nm – 4600 nm wave-lengths of electromagnetic radiation (col. 1, ln. 10-40);
by printing flexible thin and lightweight films, in predetermined widths by roll-to-roll via sputtering dispersion, vapor deposition, or a substrate specific process (col. 5,ln. 40-45, col. 28, ln. 10-15);  5Application No. 15/942,432 Attorney Docket No. HFT.002 
patterning (col. 28, ln. 62-col. 29, ln. 4); 
and, printing inks (col. 29, ln. 5-10). 

Aslami teaches creating thin films in an oxygen prohibiting atmosphere composed of noble gas [0045] because it would produce a CIGS solar cell.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the laser scribing of Wendt by providing an oxygen prohibiting atmosphere, as taught by Aslami, because it would efficiently produce a CIGS solar cell [0045].  
Sakamoto teaches a high boiling solvent such as chloronapthelene is used to carry out thermal imidization [0043]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polyimide of Wendt by providing a chemical treatment to calibrate solute/solvent ratios for functional in three dimension arrangements using polyimide films, as taught by Sakamoto, because it would provide thermal imidization for the formation of polyimide [0043].  
Nam teaches a cylindrical flexible solar cell which utilizes a flexible substrate utilized in three dimensional arrangements using PI films ([0049, Fig. 2]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polyimide of Wendt by providing a substrate utilized in three dimension arrangements utilizing polyimide films, as taught by Nam, because it would allow light absorption on two sides of the cell improving the photovoltaic conversion efficiency [0049]. 
Regarding claim 28, Nam teaches processes modified by formulations and dependent processes for a low threshold electromagnetic radiation capture allowing 50% greater efficiency (Fig. 9) in response to indirect electromagnetic radiation (Fig. 2, [0049]). 
.  
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, Aslami, Nam and Sakamoto as applied to claim 24 above, and further in view of Tanaka (US 7,727,847).
Regarding claim 25, Wendt does not teach an ink making process of two or more mixing steps for select elements of precursor inks used for said films.   
Tanaka teaches ink jet printing teaches an ink making process of two or more mixing steps (conductive layer, mask layer) for select elements of precursor inks used for said films (col. 29, ln. 12-25).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ink making process of Wendt by providing an ink making process has two or more mixing steps for select elements of precursor inks used for said films, as taught by Tanaka, because it would produce a predetermined pattern on the substrate (col. 29, ln. 12-25).



Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, Aslami, Nam, Sakamoto, and Tanaka as applied to claim 25 above, and further in view of Tao (US 5,874,010). 
Regarding claim 26, Wendt does not teach said films remain in an oxygen prohibiting atmosphere comprised of a noble gas so as to suffer less absorption inefficiencies in response to the angle of solar incidence then two dimensional films. 
Tao teaches milling in an atmosphere without O2 composed of a noble gas (col. 4, ln. 18-35) because it would allow adjusting the selectivity of the etching process.  Therefore it teaches a completely oxygen prohibiting atmosphere composed of a noble gas. 

The Examiner takes the position that properties follow as a natural result of the method of claim 26, that the films would suffer less absorption inefficiencies in response to the angle of solar incidence then two dimensional films, and, as the prior art teaches the method of claim 26, the result would be inherent to performed method. 
Regarding claim 27, Wendt teaches polyimide photovoltaic films which remain flexible without decreased efficiency (col. 6, ln. 6) because Wendt teaches high levels of efficiency with flexible roll to roll processing (col. 1-2).   
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but are not persuasive. 
Applicant argues that the reasons for removal of oxygen and the extent of removal of oxygen differ from that of the prior art. 
The Examiner does not agree because the prior art provides for eliminating oxygen from the atmosphere in the same way required by Applicant, using an inert/noble gas. 
Applicant argues that the prior art cited by the examiner only applies to the production of the film and the benefits to control in prohibiting oxidation at the time of production.   Applicant submits that the ongoing resistance to oxidation is not recognized or taught by the prior art. 
The Examiner does not agree because claim 25 is a process claim.  The process required by Applicant, that the film remain in a completely oxygen prohibiting atmosphere is met by the cited prior art because Aslami introduces a noble gas during forming of its films.  Therefore the 
Applicant submits that the three-dimensional product of Nam is not the shape or 3D surface which Applicant’s claims require.
The Examiner disagrees because the shape of the product of Nam is three dimensional in nature.  The Examiner notes that Applicant is free to claim its twisted ribbon structure, however the three-dimensional requirement of the claims is broad and encompasses cylindrical structures. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794